Citation Nr: 1210396	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  05-41 052	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 2002 to December 2003.  

In August 2010, the Board of Veterans' Appeals (Board) granted initial 10 percent ratings for patellofemoral pain syndrome of each knee and remanded the issues of service connection for bilateral shin splints and TDIU to the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri for clarification from the VA examiner who evaluated the Veteran's shin splints in January 2010.  An Addendum from the VA examiner was obtained in November 2010 and added to the file.

Based on the above, there has been substantial compliance with the August 2010 remand instructions with respect to the service connection issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

Based on the August 2010 Board action, an August 2010 rating decision granted service connection for patellofemoral syndrome of each knee and assigned a 10 percent rating for each knee effective December 6, 2003.

A letter was sent to the Veteran on February 2, 2012 requesting that she specify her preference on representation before VA.  It was noted in the letter that it would be assumed that the Veteran wished to represent herself if she did not respond within 30 days of the date of the letter.  As a timely response was not received by VA, it is assumed that the Veteran desires to represent herself.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate her claim for service connection for bilateral shin splints; and she has otherwise been assisted in the development of her claim.
2.  The Veteran's statements that she currently has bilateral shin splints due to service are not competent.

3.  The January 2010 opinion, with a November 2010 Addendum, by a VA examiner, based on physical examination and a review of the claims files, that the Veteran does not have shin splints is competent, credible, and highly probative evidence. 

4.  The Veteran does not currently have bilateral shin splints that are causally related to service.


CONCLUSION OF LAW

The Veteran does not have bilateral shin splints that are due to disease or injury that was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in February 2004, prior to adjudication, that informed her of the requirements to establish entitlement to service connection.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letter.  

The Veteran was informed in a March 2006 letter about disability ratings and effective dates if her service connection claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation with nexus opinion was obtained in January 2010, with an Addendum obtained in November 2010.

All available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of her claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran contends that she has had bilateral shin splints since service.  Because the post-service medical evidence does not show shin splints due to service and because the VA opinion on file is against the claim, the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that she complained in December 2002 of bilateral tibial pain; the assessment was rule out stress fracture.  X-rays of the tibia, fibula, and knees were considered within normal limits.  Another assessment in December 2002 was pes planus, moderate, with shin splints.  A bone scan in December 2002 and X-rays of the lower leg in April 2003 were normal.  The assessment in May 2003 was chronic shin splints.  In June 2003, the assessment was healing shin splints; and the Veteran was given light duty and physical therapy for three weeks.  The Veteran continued to complain of shin pain in August 2003.  The impressions in September 2003 included knee and shin injuries.  Later in September 2003, the Veteran complained of left leg pain for two days; the assessment was rule out stress fracture vs. shin splints.  Shin splints were noted again in an October 2003 Report of Medical Assessment.

The Veteran's claim for service connection for shin splints was received by VA in January 2004.

The Veteran complained on VA examinations in May 2004, which included review of the claims file, of bilateral lower extremity pain.  She was able to perform all activities of daily living despite her complaints.  Examination revealed a normal gait, with stiffness and giving way in the knees.  The diagnoses were plantar fasciitis, pronated feet, bilateral chronic hip sprain/strain, and patellofemoral pain syndrome.  

A June 2004 rating decision granted service connection for bilateral patellofemoral pain syndrome, plantar fasciitis, and bilateral hip strain.

VA treatment reports dated from October 2004 to October 2008 do not contain any findings of shin splints.

The Veteran complained on VA joint examination in January 2010, which included review of the claims file, of intermittent shin pain, worse with walking.  She also complained of knee and foot pain.  The Veteran's gait was normal.  The examiner concluded, after review of the claims file and examination of the Veteran, that it is less likely as not that the Veteran suffers from shin splints given the negative bone scan in service, normal X-rays, essentially normal physical examination, the short time spent engaged in running activities, and the failure of the condition to resolve with rest.
According to a November 2010 Addendum from the VA examiner who evaluated the Veteran in January 2010, the Veteran's complaints of bilateral shin pain represent a generalized pattern of body aches seen in people who share the Veteran's poor sleep habits and chronic depression, which are documented in the Veteran's mental health notes.  Her symptoms seemed to have improved on CPAP.  It was noted that unrestful sleep is a significant component of chronic fatigue syndrome and fibromyalgia, both of which are characterized by moderate to severe body aches.  Additionally, depressed people often have higher than normal levels of Cortisol, and too much Cortisol is also associated with general aches and pains.

The competent medical evidence in this case does not include a postservice diagnosis of shin splints due to service.  Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).

While the Veteran is competent to report her shin symptoms, she is not competent to opine that she has shin splints due to service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While a veteran's contentions alone may be sufficient to support a grant involving a disorder such as varicose veins or flat feet that have "unique and readily identifiable features" that are "capable of lay observation," shin splints are not considered as this type of case.  Rather, this type of case is more complex and, therefore, requires competent medical knowledge.  

Despite service findings of shin splints, a bone scan in service was normal, and a VA evaluation in January 2010, supplemented by a November 2010 Addendum, that included examination of the Veteran and review of the claims file, is against the claim.  Consequently, service connection for bilateral shin splints is not warranted.
Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral shin splints is denied.


REMAND

In its August 2010 action, the Board noted that the record raised the issue of entitlement to TDIU, in light of the Court of Appeals for Veterans Claims (Court) finding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU issue to the AMC for development and adjudication, to include submission of the claim to the Director of the Compensation and Pension Service for extraschedular consideration if TDIU was not granted. 

The Court has held that compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, the Board finds that the AMC/RO did not adequately comply with the terms of the Board's August 2010 remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will develop the TDIU claim as necessary.  Following development and adjudication of the TDIU claim, if TDIU is not granted, the AMC/RO will submit the claim to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321(b) (2011).  

2.  Following all development set forth above, if the benefit sought on appeal is not granted, the Veteran must be provided with a statement of the case notifying her of her appellate rights.  38 C.F.R. § 19.26 (2011).  The Veteran is reminded that, after the issuance of a statement of the case, a timely substantive appeal should be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to this issue, the case must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


